Case 3:21-cr-30001-PKH Document 24                Filed 08/02/21 Page 1 of 2 PageID #: 161




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                    No. 3:21-CR-30001

JAMES READ                                                                         DEFENDANT

                                    OPINION AND ORDER

       Before the Court is Defendant’s motion (Doc. 23) for leave to file additional objections to

the final presentence investigation report (Doc. 16).     On July 7, 2021, Defendant filed an

unopposed motion to continue the sentencing hearing. Defendant stated that a continuance was

necessary due to numerous errors in the PSR that were discovered after the deadline to file

objections to the initial PSR. The Court granted Defendant’s motion and instructed both parties

that the Court would only allow untimely objections to the PSR upon a showing of good cause

pursuant to Fed. R. Crim. P. 32(i)(1)(D).

       Fed. R. Crim. P. 32(i)(1)(D) states that a court “may, for good cause, allow a party to make

a new objection at any time before sentence is imposed.” See United States v. Lindsey, 827 F.3d

733, 736 (8th Cir. 2016) (“[T]he district court retains discretion to allow such new objections [to

the PSR] upon a showing of good cause.”). Defendant’s motion states that “Defendant failed to

appreciate the importance of detailed factual accuracy of the Report until after receipt and review

of the Final Report.” (Doc. 23, p. 2). Given the complicated nature of Defendant’s PSR and the

importance of the PSR containing accurate information, the Court finds good cause exists to allow

Defendant to file new objections.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 23) for leave to file

additional objections to the final presentence investigation report is GRANTED. Defendant is



                                                1
Case 3:21-cr-30001-PKH Document 24              Filed 08/02/21 Page 2 of 2 PageID #: 162




directed to immediately file his additional objections to the final PSR under seal.         The

Government’s response is due ten days from the date Defendant’s additional objections are filed.

       IT IS SO ORDERED this 2nd day of August, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               2
